Citation Nr: 1409359	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  06-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include personality disorder. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1961 to September 1963.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  In that rating decision, the RO denied a petition to reopen a claim for service connection for a psychiatric disorder.  The Veteran appealed.

In December 2008, the Board reopened the claim for service connection for an acquired psychiatric disorder.  At that time, the Board also considered a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  Both the claims for service connection for a psychiatric disorder (other than PTSD) on the merits and service connection for PTSD were remanded for further evidentiary development.  

In October 2010, the Board denied the claim for entitlement to service connection for PTSD, and again remanded the claim for service connection for a psychiatric disorder (other than PTSD) for compliance with its previous December 2008 remand directives.  The Veteran's appeal did not appeal the Board's denial of service connection for PTSD.  The appeal for entitlement to service connection for psychiatric disorder (other than PTSD) was returned to the Board after completion of the requested development.  In March 2012, the Board issued a decision denying entitlement to service connection for a psychiatric disorder (other than PTSD).  

The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  During the pendency of his appeal before the Court, the Veteran died in September 2012.  In February 2013, the Court granted the appellant's motion for substitution as she is the Veteran's surviving spouse.  By Court order issued in April 2013, the Court vacated the Board's March 2012 decision and remanded the appeal to the Board pursuant to the provisions of a Joint Motion for Remand.  


FINDING OF FACT

The preponderance of the evidence is in favor of finding that the Veteran had an Axis I mood disorder either at the time and/or after he filed for service connection in July 1998 that was at least as likely as not related to his military service.


CONCLUSION OF LAW

An Axis I mood disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a psychiatric disorder (other than PTSD), i.e., an Axis I mood disorder, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

As set forth in the Introduction, the Board previously denied service connection for a psychiatric disorder (other than PTSD) in a March 2012 decision that the Veteran appealed to the Court, and which was vacated by the Court in April 2013 pursuant to a Joint Motion for Remand.  In the Joint Motion for Remand, the parties agreed that the January 2011 VA examiner's medical opinion relied upon by the Board in the March 2012 denial was inadequate for two reasons.  The first is that the Court has held that the requirement that a claimant have a current disability is met if the claimant has a disability at the time a claim for compensation is filed or at any time during the pendency of that claim even if it resolves prior to adjudication of the claim.  An opinion is required regarding whether a psychiatric disorder was present at any time since the date of filing of the claim, and if so, whether such a disorder is related to service.  Second, the parties agreed that the January 2011 medical opinion does not comply with the Board's October 2010 remand instructions.  Thus, the parties agreed that remand was required so VA could obtain a clarifying opinion from either the same examiner, or if not available, obtain a new VA examination.  As the Veteran was deceased, however, obtaining a new VA examination was not possible.  Consequently, the Board requested a VHA expert medical opinion
to help resolve the issues raised by the record and the parties in the Joint Motion for Remand.  

To that end, the Board asked the VHA medical expert to answer the following questions:

(1) Based upon a review of the post-service medical evidence, does the evidence support a finding that the Veteran had any Axis I psychiatric disorder (other than PTSD) at the time he filed his current claim for service connection (which was in July 1998), or at any time thereafter, even if such condition later resolved?

(2) If you find that the Veteran currently had any Axis I psychiatric disorder (other than PTSD) at the time his current claim was filed in July 1998 or any time since (even if resolved), then is it at least as likely as not (i.e., at least a 50 percent probability) that such psychiatric disorder was related to, caused by or the result of the Veteran's military service?  In making this determination, you should consider all the evidence of record, including the Veteran's lay statements of what happened in January 1963 and thereafter as well as any report he made of a continuity of symptoms since service. 

In a report dated February 6, 2014, a VHA medical expert responded to the Board's questions.  In response to the first question, the VHA medical expert opined that it is at least as likely as not (at least 50 percent probability) that the Veteran was diagnosed with an Axis I psychiatric disorder (other than PTSD) either at the time and/or after he filed a service connection claim in July 1998.  In support of his opinion, the VHA medical expert cited to multiple records in the claims file documenting symptoms of an Axis I mood disorder, as well as treatment with medication for said psychiatric disorder.  

Having found that the Veteran had a diagnosed Axis I mood disorder during the appeal period, the VHA medical expert further opined that it is at least as likely as not (i.e., at least 50 percent probability) that such psychiatric disorder was related to, caused by or the result of military service.  His rationale was that the Veteran had a documented in-service and post discharge mental health treatment record and that there are no documents to suggest psychiatric difficulty that predated military service.

As the VHA medical expert's opinions are based upon a review of the entire record, including both positive and negative evidence, the Board finds that it is the most probative and persuasive evidence of record as to whether the Veteran, during the appeal period, had an Axis I psychiatric disorder (other than PTSD), that was related to his military service.  Based upon the VHA medical expert's opinions, the Board finds that the preponderance of the evidence is in favor of finding that service connection is warranted for an Axis I mood disorder because the VHA medical expert opined that it was present either at the time the Veteran filed his claim in July 1998 or at any time thereafter and that such diagnosed Axis I mood disorder was related to his military service.  The Board finds, therefore, that entitlement to service connection for an Axis I mood disorder is warranted, and the appeal is hereby granted.


ORDER

Entitlement to service connection for an Axis I mood disorder is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


